DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 & 3-10 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, Rajaraman is the closest prior art to the instant as Rajaramam discloses a battery (lithium ion battery, [005]), with an anode structure comprising an anode substrate; with an anode formed on the anode substrate; and an anode conductive liner that is in contact with the anode (Fig. 1, anode substrate-100, anode conductive liner- 112 refers to metal layer on anode, [005],[0044]). Rajaraman further discloses a cathode structure comprising; a cathode substrate; a cathode formed on the cathode substrate; and a cathode conductive liner that is in contact with the cathode (Fig. 1, cathode substrate-200 (reference 200 refers to lid and cathode substrate formed at the lid, where a conductive structure, such as portion of a further substrate, is embedded on the lid [0033], cathode conductive liner-214 refers to metal layer on cathode, [0040]). Rajaraman further discloses a conductive overcoat formed over the anode structure and the cathode structure to seal a cavity formed by the anode structure and the cathode structure (Fig. 1, 240- conductive overcoat, 252-cavity, [0035]). Rajaraman further discloses a structure wherein the cathode substrate is pierced by through vias that are in contact with the respective cathode conductive liner (Fig. 1 230a-c- through vias, [0033]).
However Rajaramam does not disclose the limitation of “the anode substrate is pierced by anode through vias that are in contact with the anode conductive liner and the cathode structure is pierced by cathode through vias that are in contact with the cathode conductive liner”. Rajaraman fails to teach or reasonably suggest that “the anode substrate is pierced by anode through vias that are in 
Claims 3-10 are also allowable as dependencies of allowable Claim 1. 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728